Citation Nr: 0612509	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

2.  Entitlement to an increased rating for the service-
connected arthritis of the cervical and dorsal spine, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1955 to October 
1957, October to November 1962, and from July 1990 to 
February 1993.

This appeal is from the Department of Veterans Affairs (VA) 
Cleveland, Ohio, Regional Office (RO).

The issue of entitlement to an increased rating for cervical 
and dorsal arthritis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not disagreed or appealed from the March 
1999 denial of service connection for a lumbar spine 
disorder.

2.  The October 2003 Board of Veterans' Appeals remand of the 
issue of whether to reopen a claim for service connection for 
a lumbar spine disorder erroneously took jurisdiction of the 
issue.


CONCLUSIONS OF LAW

1.  There is no application in accordance with law for 
appellate review of the March 1999 denial of service 
connection for a lumbar spine disorder that the Board of 
Veterans' Appeals may decide.  38 U.S.C.A. § 7108 (West 
2002).

2.  There is not an appeal from the March 1999 denial of 
service connection for a lumbar spine disorder that states an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (2005).

Under 38 U.S.C.A. § 7108, the Board of Veterans' Appeals 
(Board) may not entertain an application for review on appeal 
unless it is in conformity with chapter 71, title 38 United 
States Code, which sets forth the requirements for initiating 
and perfecting an appeal to the Board.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.

The veteran did not file a notice of disagreement with the 
March 1999 rating decision that denied reopening of a 
previously denied claim for service connection for a lumbar 
spine disorder.  In August 1999, the veteran responded to VA 
notice of the March 1999 rating decision, which also denied 
an increased rating for service-connected cervical and dorsal 
spine disability.  The veteran disagreed with the rating of 
the service-connected disability.  Regarding the lumbar spine 
disorder, he stated, "The VA's statement concerning the 
lumbosacral is not contested."  Thus, the veteran's August 
1999 writing was not a notice of disagreement with the denial 
of reopening of the lumbar spine claim.

In October 1999, the RO issued a statement of the case 
addressing both the increased rating and the service 
connection for lumbar disorder claims decided in the March 
1999 rating decision.  The veteran responded in January 2000 
by filing a VA Form 9 (Appeal to Board of Veterans' Appeals).  
The veteran left blank the box on the form provided to 
indicate the appeal is from all of the issues listed on the 
statement of the case.  He marked the box indicating his 
appeal was from fewer than all of the issues listed on the 
SOC, "My condition was not assessed accurately."  He also 
discussed the severity of his neck and back condition.  The 
VAF 9 was not an appeal from the denial of reopening of the 
lumbar spine claim.

The Board's March 2003 remand of the appeal was for 
compliance with VA's notice and assistance requirements 
regarding claims for VA benefits.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002).  The inclusion of the matter 
of whether to reopen a claim for service connection was 
inadvertent.  The inclusion of the issue in that remand does 
not create an appeal in accordance with the statutory 
requirements for appeals.  38 U.S.C.A. § 7108 (West 2002).  
In the absence of a legally compliant appeal, there is no 
matter over which the Board can exercise jurisdiction.  
Moreover, neither the NOD nor the appeal state an error of 
fact or law regarding the lumbar spine claim adjudicated in 
the March 1999 rating decision.  The Board has discretion to 
dismiss the appeal.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal from denial of reopening of a claim for service 
connection for a lumbar spine disorder is dismissed.


REMAND

The Board of Veterans' Appeals remanded the issue of 
increased rating for cervical and dorsal arthritis in October 
2003.  One objective of the remand was to determine whether 
the veteran had neurological manifestations of his service-
connected cervical and dorsal spine arthritis that warranted 
rating objective neurological effects of the spine disease.  
See 38 C.F.R. § 4.71a, General Formula for Diseases and 
Injuries of the Spine note (1) (2005).  The November 2004 
examination report contained a detailed synopsis of prior 
medical findings.  Seen together with other VA examination 
reports of record, the November 2004 report requires 
clarification of a possibly significant finding.

The November 2004 neurology examiner noted the veteran had a 
weakened right grip.  The February 2000 report by the same 
examiner noted diminished right grip, biceps and triceps 
strength.  The November 2004 examiner noted that a March 2000 
electromyogram (EMG) was negative for the right upper 
extremity.  The examiner opined in February 2000 and in 
November 2004 that the veteran does not have radiculopathy of 
the right upper extremity.

All this taken together begs the question: What is the cause 
of the repeated clinical findings of decreased strength in 
the right arm and right hand grip?  The rating schedule 
provides for rating objective neurological manifestations of 
spine disease or injury.  In light of the age of the last EMG 
to test for objective neurological signs, the examiner should 
provide an addendum opinion about the cause of the reported 
strength impairment, and either obtain a current EMG study or 
comment why another is not indicated.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 
2004 VA examiner, or another qualified 
physician if the 2004 examiner is not 
available, for an addendum addressing the 
etiology of the right hand grip and other 
right upper extremity weakness the 
examiner noted in February 2000 and in 
November 2004.  The examiner should opine 
on the following:

*	Is the strength deficit associated 
with the service-connected cervical 
and dorsal spine condition pathology?  
If so, how?

*	If the strength deficit is 
neurological in etiology, what nerves 
are involved?

2.  If and only if the questions in 
instruction 1 cannot be answered 
without another examination, schedule 
another neurological examination to 
answer the questions.  If another 
examination is performed, the examiner 
should either obtain a current EMG or 
explain why one is not necessary.

3.  Readjudicate the claim for 
increased rating for the veteran's 
cervical and dorsal spine disability 
with consideration of whether there are 
associated neurological manifestations 
than can be rated under the older or 
newer rating criteria for neurological 
impairment associated with spine 
disease...  If the claim remains 
denied, provide the appellant and his 
representative, should he obtain one, 
an appropriate supplemental statement 
of the case and an appropriate period 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


